Appeal by defendant from two resentences of the Supreme Court, Kings County (Vetrano, J.), both imposed October 15, 1981, upon his 1980 convictions of two counts of robbery in the first degree, entered upon separate pleas of guilty. (The resentences were imposed pursuant to an order of this court, dated May 18, 1981, which reversed the original sentences, on the law, and remanded the case to Criminal Term for resentencing [People v Manino, 81 AD2d 896].) Resentences affirmed. The questions raised regarding the propri*778ety of the defendant’s original convictions and sentences are not properly before us on this appeal from the resentences (see People v Wright, 48 AD2d 909, revd on other grounds 41 NY2d 172; People v Chirco, 19 AD2d 729; see, also, People v Foster, 42 AD2d 801). Moreover, the necessity of designating the defendant’s State sentences to run consecutively with respect to his undischarged Federal sentence in accordance with subdivision 2-a of section 70.25 of the Penal Law has already been adjudicated on the defendant’s prior appeal (People v Manino, 81 AD2d 896, supra) and remains binding on this court (see City of Long Beach v Seril Corp., 56 AD2d 574). Notwithstanding the foregoing, had we considered the matter on its merits, the defendant still would not have prevailed. Mangano, J. P., Gibbons, Gulotta and Thompson, JJ., concur.